Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mcgee et al. (US 20190318433) and Smedberg et al. (20180007169).

Referring to claims 1, 16, and 20,

The examiner notes that “the search data comprising searchable data associated with a plurality of assets available for acquisition that can be used to perform additional searching or monitoring of assets available for acquisition” is an intended use of the search data and therefore holds little patentable weight. The examiner recommends to rewrite the limitation such that the usage of the search data usage is positively recited and not as an intended use. 

 Mcgee which is directed to a real estate computerized system discloses,

(Claim 1) A server device for searching and monitoring assets available for acquisition, the device comprising: (Mcgee paragraph 76 disclosing that the marketplace is useable by a user through a website or an app that may be utilized by a user on any mobile device. Mcgee paragraph 71 disclosing the operation of the system and modules and tools incorporated are in accordance with software code incorporated in the system. The software is operable to create 

a processor; (Mcgee paragraph 76 disclosing the mobile device can be any device such as smart devices, such as a phone or tablet. It is interpreted that the mobile device comprises a processor to perform its functions.)

a communications module coupled to the processor; (Mcgee paragraph 246 disclosing that the system may be integrated with a user’s mobile device. The system is operable to push the response to the user’s query that is generated by the query response module, to said device,  whereby the responsive is provided to the user via device that is either connected to the system or by a communication method identified by the system (such as an email address).)

 and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: (Mcgee paragraph 186 teaching that embodiments may incorporate a website providing functions of the marketplace to users. The website is connected to the platform that is further connected to elements, tools, and modules of the system. The platform functions to provide the software code that causes the functions of the platform and all of its elements and modules. The platform is connected to hardware including servers wherein software and information are stored and accessible, and microprocessors operable to access and process information to generate agreement and other outputs of the system. The connections of the app and the website to the platform facilitate the access thereof to information stored in the servers attached to the platform, and functions of the platform and system.)

(Claim 16) A method of searching and monitoring assets available for acquisition, the method executed by a device having a processor and comprising: (Mcgee paragraph 10 disclosing that in one aspect the present disclosure relates to a real estate process marketplace method in conjunction with Mcgee paragraph 65 disclosing real estate process means the process of purchasing, leasing, and/or selling real property, and any step, and collectively all steps of such processes. Mcgee paragraph 76 disclosing the mobile device can be any device such as smart devices, such as a phone or tablet. It is interpreted that the mobile device comprises a processor to perform its functions.)

(Claim 20) A non-transitory computer readable medium for searching and monitoring assets available for acquisition, the computer readable medium comprising computer executable instructions for: ((Mcgee paragraph 186 teaching that embodiments may incorporate a website providing functions of the marketplace to users. The website is connected to the platform that is further connected to elements, tools, and modules of the system. The platform functions to provide the software code that causes the functions of the platform and all of its elements and modules. The platform is connected to hardware including servers wherein software and information are stored and accessible, and microprocessors operable to access and process information to generate agreement and other outputs of the system. The connections of the app and the website to the platform facilitate the access thereof to information stored in the servers attached to the platform, and functions of the platform and system.)

receive via the communications module a first signal including data associated with an acquiring entity; (Mcgee paragraph 103 disclosing that a portion of the multiple services, and functionalities, relating to each of the services individually and collectively, may be supported by a portion of the user’s profile that is generated by the marketplace to reflect the collection of services the user is pursuing. Mcgee paragraph 115 disclosing that the system will utilize any of the following to generate alerts sent to a buyer user when a property is sold in a neighborhood said user has indicated to be a preferred neighborhood, or when a property that meets criteria set by a buyer user is sold in a location geographically near to a neighborhood said user has indicated to be a preferred neighborhood. The system will utilize any of the following to generate such alerts, the buyer user proposal information, said user’s profile information, and information it accesses, generates, receives or collects, relating to property sales.)

receive via the communications module a second signal including search data generated by the acquiring entity when the acquiring entity interacts interacting with at least one electronic listing service , the search data comprising searchable data associated with a plurality of assets available for acquisition that can be used to perform additional searching or monitoring of assets available for acquisition ; (Mcgee paragraph 322 disclosing that the real estate predictive analytics toll may be incorporated in the marketplace or as a standalone module. The module may be linked to or embedded in an external electronic environment such as a website app or other electronic platform which may be operated by the marketplace operator or by a third party such as a real estate listing website. Mcgee paragraph 323 disclosing that the activities of the user in such an environment may be tracked, including the properties searched by such user or over time as the user utilizes the environment at different dates and times. The examiner interprets the user can be an acquiring entity. Information relating to the user may further be collected from resources that are internal or external to the real estate predictive analytics tool, including third party resources and/or marketplace resources.)

store user profile data for the acquiring entity, the user profile data comprising at least a portion of the data associated with the acquiring entity, and at least a portion of the search data;  (Mcgee paragraph 131 disclosing the buyer user’s or seller user’s profile information may be stored by the marketplace platform as the user’s profile. Mcgee paragraph 336 disclosing the report of the predictive analytics tool provided to each user may be tailored to said user’s profile details. The report may only report on a specific type of real estate in a geographic area. A user may provide details for particular reports to be generated, such as a report targeting specific real estate, such as home, or real estate of a specific size within a geographic location.)

and send via the communications module a third signal including an electronic notification related to the result list, to a client  device associated with the acquiring entity. (Mcgee paragraph 305 disclosing that the predictive analytics tool may be operable to indicate trends for real estate transactions in neighborhoods, provide a confidence level with response to a state price for a property and/or indicate trends for real estate listing that do not result in a transaction. The trending information may be aggregated information may be processed by said tool to produce reports that reflect information relating to a buyer user’s or seller user’s interests, needs or requirements in relation to particular services offered via the marketplace, or the process of selling or buying property generally. Mcgee paragraph 322 disclosing the real estate predictive 

Mcgee does not explicitly disclose automatically access and use the user profile data to search at a later time or monitor assets listed in the at least one electronic listing service on behalf of the acquiring entity and to automatically generate a result list of matched assets for the acquiring entity.

However Smedberg, which is directed to a personalized real estate event feed, teaches automatically access and use the user profile data to search at a later time or monitor assets listed in the at least one electronic listing service on behalf of the acquiring entity and to automatically generate a result list of matched assets for the acquiring entity; (Smedberg paragraph 15 teaching  a personalized feed system is described herein that provides feeds that are tailored to the preferences of each user of a real estate website or application. In some embodiments, the system provides a feed with regular (e.g., nightly or weekly) listing updates that include new listings of interest to a particular buyer. The buyer may have previously signed up with the website to receive a stored profile, and the profile may include information such as what geographical regions the buyer is interested in, what types of homes the buyer is looking for, and so on. The personalized feed system uses this information to provide a feed specific to the buyer that notifies the buyer of listings that are of particular relevance to that buyer, based on the buyer's expressed preferences or other implicitly determined information about the buyer. In some embodiments, real estate parties can subscribe to an RSS or other feed for a saved real estate search, to be notified when new items are available that meet the criteria of the search. A buyer may use this to find newly listed homes, while a seller may use this to find new competing listings. Smedberg paragraph 30 teaching the system may access a stored user profile for a user to identify configuration information that may specify one or more real estate searches for properties, one or more transactions to which the user is a party, and other real estate events (e.g., open houses). The configuration information may identify events of interest that may be placed in a personalized feed associated with the user as well as events not of interest or that the user does not want to receive in his or her feed. Smedberg paragraph 34 teaching the system identifies events for the user, based on the received user information and/or the received event information. An event of interest to a user may include any listing changes (or lack of changes) for listings that satisfy a real estate search query saved by the user in the user's profile, events related to a transaction to which the user is a party, events based on behavior of other users (e.g., properties going under contract have risen in an area), and so forth. Smedberg paragraph 38 teaching the system retrieves one or more latest feed items that represent events that have occurred in the time period specified. The system may automatically display to the user those events that have occurred in a predefined period (e.g., since the user last logged on, events in the last 7 days, and so on), or may allow the user to select a period of interest (e.g., the last 30 days). that indicates that a listing of interest to the user has decreased in price. A second feed item indicates that another listing has changed in status. Still another feed item indicates that three new listings match a saved search for the user. Each of these feed items represent different types of information, and potentially come from different sources, but because of the personalized feed system, the user is able to gather and consume all of these events of interest to the user in one place, the personalized feed.  The examiner is interpreting that the prior art is capable of both monitoring (events associated with a listing of interests) and searching assets (identifying new listings that satisfy a user’s query on their profile.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Mcgee and Smedberg as Smedberg further develops on the identification of relevant real estate events based on the use of a user’s profile. 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mcgee in view of Smedberg to incorporate automatically access and use the user profile data to search at a later time or monitor assets listed in the at least one electronic listing service on behalf of the acquiring entity and to automatically generate a result list of matched assets for the acquiring entity with the motivation of incorporating providing information deemed relevant to a user based on their profile information. (Smedberg paragraph 34)

Referring to claims 2 and 17,

Mcgee further discloses, wherein the computer executable instructions further cause the processor to: provide an electronic platform comprising a first interface for the acquiring entity;  (Mcgee abstract disclosing the marketplace may incorporate a platform and/or application operable to provide a user with one or more function for a real estate process.) 

provide access to the at least one electronic listing service via the first interface; (Mcgee paragraph 322 disclosing that the real estate predictive analytics toll may be incorporated in the marketplace or as a standalone module. The module may be linked to or embedded in an external electronic environment such as a website app or other electronic platform which may be operated by the marketplace operator or by a third party such as a real estate listing website.)

 and obtain via the communications module the search data from interactions associated with the access to the at least one electronic listing service.  (Mcgee paragraph 323 disclosing that the activities of the user in such an environment may be tracked, including the properties searched by such user or over time as the user utilizes the environment at different dates and times. Information relating to the user may further be collected from resources that are internal or external to the real estate predictive analytics tool, including third party resources and/or marketplace resources. The collected information may be transferred to the ingest data module and then to the develop model module.)

Referring to claim 3,

Mcgee further discloses, wherein the electronic notification comprises at least one of statistics regarding acquisition values for assets matching particular criteria, a listing for a particular asset, and an indication that a previously searched asset has been acquired.  (Mcgee paragraph 99 disclosing that the system may be integrate or other connected to information sources, such as, land title registries, real estate board websites, documents and statistics, databases of information provided by third parties, and other information sources relating to real estate processes. The system may access this information and may store or incorporate such information in the processing of the system. Thus, tips, recommendations, insights, matching, comparison, trend reporting, and other functions and features of the present invention may incorporate such accessed and/or collected information. The system may store information over time relating to prior real estate transactions, and may process such information to determine historical information)
	
Referring to claim 4,

Mcgee further discloses, wherein the computer executable instructions further cause the processor to: periodically update the user profile data to account for changes in the data associated with the acquiring entity.  (Mcgee paragraph 103 disclosing that a portion of the multiple services, and functionalities, relating to each of the services individually and collectively, may be supported by a portion of the user’s profile that is generated by the marketplace to reflect the collection of services the user is pursuing. Mcgee paragraph 115 disclosing that the system will utilize any of the following to generate alerts sent to a buyer user when a property is sold in a neighborhood said user has indicated to be a preferred neighborhood, or when a property that meets criteria set by a buyer user is sold in a location geographically near to a neighborhood said user has indicated to be a preferred neighborhood. The system will utilize any of the following to generate such alerts, the buyer user proposal information, said user’s profile information, and information it accesses, generates, receives or collects, relating to property sales.) 

Referring to claim 5,

Mcgee further discloses, wherein the data associated with the acquiring entity comprises a financial viability metric associated with a value or value range for the assets being searched.  (Mcgee paragraph 91 users can generate proposals that indicate information relating to the type of activities they are seeking to engage in via the system. For example, a buyer can indicate in a proposal the type of property range of cost, geographic location, amenities in and near the property and other information relating to the property said user is seeking to purchase. )

Referring to claims 6 and 18,
  
Mcgee further discloses, wherein the computer executable instructions further cause the processor to: provide an electronic platform comprising a first interface for the acquiring entity; (Mcgee abstract disclosing the marketplace may incorporate a platform and/or application operable to provide a user with one or more function for a real estate process. (Mcgee paragraph 90 disclosing the marketplace may incorporate a user dashboard.)

and provide a graphical user interface comprising at least one element associated with an acquisition process for a selected asset. (Mcgee paragraph 90 disclosing the marketplace may incorporate a user dashboard, whereby information regarding the user’s activities on the marketplace including interactions between users with service providers may be shown in a visual format and/or text format.  Information relating to proposal for the sale of a property may be elected to activate a display of a description of the property, including sale details.)

Referring to claim 7,

Mcgee further discloses, wherein the graphical user interface provides at least one reminder associated with a step in the acquisition process. (Mcgee paragraph 98 disclosing that the system may provide reminders to users regarding agreements and documents that must be obtained for purposes of a real estate process, to assist the users with ensuring that legal professional requirements are me. Reminders may be generated to indicate agreements waiting for execution, proposals received by users from other users that not be viewed or reviewed, etc. Mcgee has a display and mobile device.)

Referring to claim 8,

Mcgee further discloses, wherein the graphical user interface provides an appointment tool for scheduling at least one event associated with the acquisition process. (Mcgee paragraph 118 disclosing that the present invention may assist users choose properties for which to arrange viewing appointments based upon commute times for said user to travel to such property. This function can further assist with the step of a buyer user or seller user setting up any type of meeting with a service provider via the system. Mcgee paragraph 137 disclosing that the seller users may receive service provider proposal and may provide a response to such service provider proposal , such as, for example a request for additional details, a request to set-up a meeting etc. This response may be generated by the seller user through use of the system and directed to the service provider by the system.)

Referring to claim 9,

Mcgee further discloses, wherein the electronic platform provides at least one interface to connect the acquiring entity with at least one advisor entity, the at least one advisor entity being scheduled for the at least one event using the appointment tool.  (Mcgee paragraph 118 disclosing that the present invention may assist users house properties for which to arrange viewing appointments based upon commute times for said user to travel to such property. This function can further assist with the step of a buyer user or seller user setting up any type of meeting with a service provider via the system. Mcgee paragraph 119 disclosing the present invention may be operable to facilitate chat services, video calls, zoom meetings or other means of communication between users.)

Referring to claims 10 and 19,

wherein the computer executable instructions further cause the processor to: provide a chatroom interface to enable at least one secondary participant to correspond with the acquiring entity.  (Mcgee paragraph 118 disclosing that the present invention may assist user choosing house properties for which to arrange viewing appointments based upon commute times for said user to travel to such property. This function can further assist with the step of a buyer user or seller user setting up any type of meeting with a service provider via the system. Mcgee paragraph 119 disclosing the present invention may be operable to facilitate chat services, video calls, zoom meetings or other means of communication between users. Mcgee paragraph 183 disclosing the service provide users may include real estate brokers, insurance brokers, mortgage brokers, and other types of service provides.)

Referring to claim 13,

Mcgee further discloses, wherein the computer executable instructions further cause the processor to: provide an electronic platform comprising a first interface for the acquiring entity; enable the acquiring entity to connect to at least one advisor entity using the first interface. (Mcgee paragraph 120 disclosing the present invention may be operable to facilitate chat services, video calls, zoom meetings or other means of communication between users. Mcgee paragraph 273 disclosing a user receiving one or more service provider proposals can connect with one or more of said service providers via the system. The system is operable to generate messages and other communication between users within the system, via messages or real time electronic chats.) 

Referring to claim 14,

Mcgee further discloses wherein the computer executable instructions further cause the processor to: generate at least one recommendation for the at least one advisor.  (Mcgee paragraph 116 disclosing the present invention may be operable such that a user may mark a property record as tagged, a favorite, or to be save. Upon such an activity by buyer user or seller user, the system may present to said user the profiles and rankings of the top service providers that are service providers of the marketplace who are providing services in the geographic location of said property.)

Referring to claim 15,

Mcgee further discloses, wherein the plurality of assets are dwellings to be purchased or leased.  (Mcgee paragraph 65 the term real estate process means the process of purchasing, leasing and/or selling real property, and any step, and collectively all steps, of such processes. Mcgee paragraph 104 disclosing the marketplace enables users to engage in leasing real estate including lessee users and lessor users. The functions available for leasing of real estate are similar to the functions described herein relating to selling and purchasing real estate.) 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mcgee et al. (US 20190318433) in view of Smedberg et al. (20180007169) and Thomee et al. (US 20170372046).

	Referring to claim 11,

Mcgee does disclose that the system is operable to facilitate chat services or other means of communication between users (Mcgee paragraph 120) and to generate messages and other communications between one or more of said service providers via messages or real time electronic chats. (Mcgee paragraph 273) 

Mcgee does not explicitly disclose wherein the computer executable instructions further cause the processor to: control visibility of at least one message in a chat based on a secondary participant type.

However Thomee, which is directed to added security features and functionality to media files through computerized, automated encoding and decoding of portions of media file content such that identified portions of the content are obfuscated upon display and communication to other users, teaches:

wherein the computer executable instructions further cause the processor to: control visibility of at least one message in a chat based on a secondary participant type. (Thomee paragraph 36 teaching that the client device may communicate one or more electronic messages such as via email, SMS, MMS (such as Yahoo Messenger) via a network, such as a social network among others.  Thomee paragraph 42 teaching the media file content is extracted and/or removed entirely from the media file, and the encoding key replaces the content within the format, position or structure of the media file. The encoding key may overlay or hide the content so that the media file is unable to be viewed, read or accessed by a user, device, or media platform, without having the authentication key or password for unlocking the encoding key. The encoding can result in the selection portion of the media file content being rendered invisible or visibly obfuscated when the encoding key is applied to the selected media file content. Thomee paragraph 43 teaching that the type of encryption architecture, technique, algorithm, or scheme applied to the media file may be selected and/or defined by the applying user, an application, a service provider and/or the like. Thomee paragraph 102 type of content that can be obfuscated from a media file without departing from the scope of invention includes audio, video, text, or any other type of multi-media. Thomee paragraph 147 teaching that the invention can be facilitation through the processing unit executing or more sequences of one or more processor instructions contained in memory.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine Mcgee, which provides that the invention facilitates chat services or other means of communication between users (Mcgee paragraph 120) and can generate messages and other communication between users within the system, via messages or real time electronic chats (Mcgee paragraph 273), and Thomee, which is directed to the security of user content (Thomee paragraph 3) to improve the security of content in messages or real-time chats.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mcgee in view of Thomee to incorporate wherein the computer executable instructions further cause the processor to: control visibility of at least one message in a chat based on a secondary participant type with the motivation of automatically preventing personal and/or private information from unwanted viewing and access from unauthenticated users. (Thomee paragraph 3)

Referring to claim 12,

Regarding claim 12, the Examiner finds, because the type of data the message comprises is non- functional descriptive material that does not alter the step of controlling the visibility of the message, the specific type of data in the message does not patentably distinguish the claim over the prior art. The visibility of the message is based on the type of the secondary participant and is not affected by the type of information in the message.

The type of information in the message is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the type of information in the message and how the visibility of the message is controlled. Applicant does not recite or show how the type of information in the message affects the visibility of the message. The function of controlling visibility of a messages would be performed in the same manner regardless of the specific type of information in the message, as it is based on the type of secondary participant type not the content of the message. As such, the specific type of information in the message constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Mcgee further discloses, wherein the at least one message comprises financial data.  (Mcgee paragraph 273 disclosing the system is operable to generate messages and other communications between users within the system, via messages or real time electronic chats.)

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered.
Applicant’s amendments and arguments are persuasive with regards to the 112 and 101 rejections and therefore the examiner has withdrawn the 112 and 101 rejections. 

In response to Applicant’s arguments on pages 7-8 regarding the Examiner’s interpretation of claim 12 that the particular type of data the message comprises (financial data) is non-functional descriptive material, the Examiner respectfully disagrees. In particular applicant argues that the particular content is functional as the content is tied to the secondary participant type. As the Examiner stated in the rejection of claim 12 the particular type of content the message comprises is non-functional descriptive material as controlling the visibility of the message is based on the secondary participant type, not the particular content as the claims are presently drafted. The claims as drafted do not make the visibility of the at least one message contingent on the particular type of information, but only on the secondary participant type and therefore the examiner has maintained that the type of data the message comprises is still non-functional descriptive material as the visibility of the message is not affected by the type of type of content in the message. 

Additionally applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the contents of the message are tied to the secondary message type) are not recited in the rejected claims. As claimed, what is controlled is the visibility of at least one message, not the contents of the message, based on a secondary participant type. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to the applicant’s arguments on pages 12-13 regarding the art rejections, the arguments directed to the newly added limitations in the independent claims necessitated new grounds of rejection and therefore are moot in view of the new rejections presented above. With regards to claims 11 and 12 and the application of Thomee the examiner respectfully disagrees. 

Referring to claim 11, the secondary participant type is recited at a high-level of generality and under the claim’s broadest reasonable interpretation the secondary user type is not defined such that “other users” would be encompassed and therefore Thomee which teaches obsfucating content in messages and other forms of media sent to other users reads on the claim as written. 

Referring to claim 12, the type of data the message comprises still is non-functional descriptive material as stated in the rejection of claim 12 and therefore the rejection still applies. 

The examiner recommends to incorporate the subject matter of claim 12 into claim 11 such that the particular type of information a message comprises is functional and to amend claim 11 to align with the subject matter of that disclosed in paragraphs 85-89 of the Specification. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Billman et al. (US Patent No. 9,497,795) – directed to a home market alert service

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689